Title: From William Stephens Smith to John Quincy Adams, 24 March 1807
From: Smith, William Stephens
To: Adams, John Quincy



Dr. Sir—
New York March 24th. 1807.

The post from Philadelphia this morning, brings Letters, stating that, after Colo. Burr, was dismissed by the Court, he was arrested by a Troop of Horse, and was actually under guard at fort Stoddard on the 22d. ulto. on his way to the seat of Government, with a military Escort—
Yours,
W: S: SmithMy Son William was well on the 27th. of February at Trinadad
